IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0685-11


BILLIE DEAN WASHINGTON, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS

HARRIS COUNTY



 Per curiam. Keller, P.J., filed a concurring opinion.  Alcala, J., did not
participate.

O P I N I O N

	Billie Dean Washington pleaded guilty to sexual assault of a child.  Pursuant to a plea
bargain, he was placed on deferred adjudication for ten years.  The State moved to adjudicate
guilt, and Washington pleaded true to the allegations.  Without an agreed recommendation
for punishment and before sentencing, Washington waived his right to appeal in a written
stipulation of evidence.  The trial judge found Washington guilty and sentenced him to
twenty years' confinement and a fine of $10,000.  
	The First Court of Appeals dismissed Washington's pro se appeal for want of
jurisdiction, noting that Washington's waiver supported the trial judge's certification that
Washington waived his right to appeal. (1)  But when a defendant waives his right to appeal
before sentencing and without an agreement on punishment, the waiver is not valid. (2)  And 
contrary to the State's assertion, the record does not confirm that the State gave any
consideration for Washington's waiver. (3)  So, on this record, Washington's waiver was not
valid. (4)  We reverse the judgment of the court of appeals and remand this case to the court of
appeals for proceedings consistent with this opinion.


 
DATE DELIVERED: April 4, 2012
PUBLISH
1.   Washington v. State, No. 01-11-00093-CR, 2011 Tex. App. LEXIS 2449, at *1
(Tex. App.--Houston [1st Dist.] Mar. 31, 2011, pet. granted) (mem. op., not designated for
publication) (citing Tex. R. App. P. 25.2(d)).
2.   Ex parte Delaney, 207 S.W.3d 794, 799 (Tex. Crim. App. 2006).
3.   Cf. Ex parte Broadway, 301 S.W.3d 694, 697-98 & n.7 (Tex. Crim. App. 2009)
(distinguishing Delaney because the record supported that the State gave consideration for
applicant's waiver of appeal). 
4.  See Ex parte Delaney, 207 S.W.3d at 799; see also Dears v. State, 154 S.W.3d 610,
614-15 (Tex. Crim. App. 2005) (requiring courts of appeals to review the record, if it has
been filed, to determine whether the certification is defective).